Citation Nr: 1242344	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder, to include ankylosing spondylitis of the lumbar and dorsal spine.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to August 1960

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans Appeals from a rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that declined to reopen the claim of entitlement to service connection for ankylosing spondylitis of the lumbar and dorsal spine. 

The claim was remanded for further development by Board decision in July 2010 to schedule a hearing.  The Veteran was afforded a hearing in November 2010 before the undersigned Veterans Law Judge sitting at Winston-Salem, North Carolina.  The transcript is of record.  

By decision dated in February 2011, the Board reopened the claim of entitlement to service connection for ankylosing spondylitis of the lumbar and dorsal spine and remanded the matter for further development.

In correspondence dated and received in June 2010, the appellant requests that a claim for posttraumatic stress disorder (PTSD) due to military sexual assault be reinstated.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his back lifting airfreight during active duty and has chronic back disability as a result thereof for which service connection should be granted.  His DD-214 reflects a military occupational specialty of cargo handler.

The Veteran's service treatment records are not available and efforts to retrieve them have been unsuccessful.  He has been advised that they were destroyed in a fire at the National Personnel Records Center (NPRC).  The Board observes, however, that throughout the appeal, the appellant has repeatedly asserted that while the service records may have been destroyed, VA has only contacted the NPRC in this regard and has not done everything it can to search for his records from alternative sources.  The Board concurs and finds that further development is warranted in this regard.  In addition, an attempt to obtain his personnel records should be undertaken to ascertain whether any pertinent records might be located.

The Board observes that the VA agency of original jurisdiction recorded memorandums in December 2005, September 2007 and December 2008 detailing Formal Findings of Unavailability of service records.  It is noted, however, that on each occasion, the RO documented that the appellant's records could not be obtained through a PIES [personnel information exchange system] request or directly from the Veteran.  It thus appears that the agency of original jurisdiction has only contacted the National Personnel Records Center and the Veteran in this regard.  It is noted that the Dhahran Air Field records were searched as part of a 1970's request for service treatment records.

The Board would point out that in cases where a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court of Appeals for Veterans Claims (Court) held in Dixon v. Derwinski, (3 Vet. App. 261 (1992)) that VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities if they are still operational.

The Board notes that in his many letters and correspondence to VA, the Veteran has written that he injured his back while stationed at McGuire Air Force Base, New Jersey in 1958 or 1959 for which he was treated, and that he subsequently received medical attention as an inpatient at Dhahran Air Field, Saudi Arabia in 1960 or so.  He states that he was discharged from service at Charleston, South Carolina Air Force Base 

In this case, the Board finds that it does not appear that the RO has made a comprehensive attempt to locate the appellant's records through alternative sources to include from the named facilities or from other appropriate Federal records repositories.  It is incumbent upon VA to afford the Veteran's claim this consideration due to the unavailability of his service records.  In this regard, the RO should attempt to reconstruct the service treatment records through other means.  This includes attempts to obtain any information from all available sources and records repositories, including those named above.  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If the search is negative, another memorandum to this effect should be placed in the claims folder. 

The RO should request records for the Veteran, to include those that may be retired or on microfilm, directly from the Air Force department, and from any clinical records departments at McGuire and Charleston Air Force Bases.  Any other Federal records repository deemed relevant to the search for the Veteran's records should also be contacted for pertinent information.  All of the requests for information should be documented in the claims folder.  As noted service personnel records should also be sought.

While the case is otherwise undergoing development, the reason and authority for the separation should be determined.  The Department of the Air Force should be contacted as needed.

Accordingly, the case is REMANDED for the following actions: 

1.  Contact the appropriate records offices at the Department of the Air Force, McGuire Air Force, Charleston Air Force Base, and to any other relevant Federal records repository and request the Veteran's clinical records, to include those that may be retired or on microfilm.

2.  Attempt to obtain the Veteran's service personnel records.  The reason and authority for his discharge, as listed on his DD 214 should be determined, by contacting the Air Force if needed.

3.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

